UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6475


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRIAN GAY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:11-cr-00106-RAJ-TEM-1; 2:14-cv-00468-RAJ)


Submitted:   September 22, 2015          Decided:     September 29, 2015


Before KING and    AGEE,    Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Brian Gay, Appellant Pro Se.    V. Kathleen Dougherty, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Brian    Gay     seeks     to   appeal     the    district        court’s     order

dismissing as untimely his 28 U.S.C. § 2255 (2012) motion.                             The

order is not appealable unless a circuit justice or judge issues

a   certificate      of     appealability.         28    U.S.C.        § 2253(c)(1)(B)

(2012).      A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).

      When    the    district    court    denies       relief    on    the   merits,    a

prisoner      satisfies        this    standard         by     demonstrating         that

reasonable      jurists      would     find      that    the     district          court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief      on    procedural        grounds,        the     prisoner       must

demonstrate     both      that   the     dispositive         procedural      ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Gay has not made the requisite showing.                      Accordingly, we deny a

certificate     of     appealability       and    dismiss        the    appeal.         We

dispense      with    oral     argument    because       the     facts       and    legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3